   Case 1:19-cv-00133-JRH-BKE Document 28 Filed 10/06/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


ERIC ZUCKERMAN,                          *
                                         *


            Plaintiff,                   *
                                         ★


    V.                                   *            CV 119-133
                                         ★


CAPE AUGUSTA, LLC, et al. ,              *
                                         ★


            Defendants.                  *




                                     ORDER




    Before the Court is the parties' Stipulation of Dismissal

with Prejudice. (Doc. 27.)             Plaintiff and Defendants consent

to dismissal.       Upon consideration,          dismissal      is proper under

Federal     Rule    of   Civil       Procedure        41(a)(1) (A) (ii) .     IT    IS

THEREFORE    ORDERED     that   Plaintiff's      claims     are    DISMISSED       WITH


PREJUDICE.     The    Clerk     is   directed    to    CLOSE   this   case.        Each


party shall bear its own costs.

    ORDER     ENTERED     at    Augusta,     Georgia,       this            day     of

October, 2020.




                                       j. ransmthall; chief "judge
                                       united/STATES DISTRICT COURT
                                             :RN DISTRICT OF GEORGIA
